Citation Nr: 1818373	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  05-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun due to chemical exposure.


REPRESENTATION

Veteran represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a September  2003 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

This matter was previously before the Board in April 2009, October 2011, and December 2012, with the Board denying the claim in a December 2012 decision.  In October 2013, the Court of Appeals for Veterans Claim (Court) vacated the Board's decision and remanded the matter for further development.  In September 2014, the Board remanded this matter for further development as well.  Further development in substantial compliance with the Court's and the Board's remand instructions has been completed.

The Board notes that the Veteran filed a notice of disagreement (NOD) challenging the denial of entitlement to service connection for an acquired psychiatric disorder.  Nevertheless, the Veterans Appeals Control and Locator System (VACOLS) acknowledge receipt of the NOD and that a statement of the case (SOC) is pending, and, as such, the Board shall not take special jurisdiction to order the issuance of an SOC at this time.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

A medical nexus between an in-service incurrence and a current cardiac condition or protein deficiency have not been met, and the Veteran does not have a current diagnosis of a skin disorder or an autoimmune disorder; and a diagnosis of a cardio-renal condition or systemic lupus erythematosus did not manifest to a compensable degree within one year of separation of service; and continuity of symptomology since separation from service have not been met.


CONCLUSION OF LAW

The criteria for service connection for an immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun due to chemical exposure have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran did participate in a decision review officer (DRO) conference, and a DRO conference report is of record.  The Veteran was also provided with several VA examinations and additional medical opinions were obtained.  The Board notes that this matter was previously remanded for further development.  Further development including associating additional treatment records with the claims file and providing the Veteran with additional examinations and medical opinions have been completed in substantial compliance with the Court's and the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran is seeking service connection for an immune deficiency in the blood which he believes was the result of chemical exposure during service.  The Veteran has reported that the condition leads to an intolerance to infection, boils of the face and allergic skin reaction.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like systemic lupus erythematosus (an autoimmune disease) and cardiovascular-renal disease including hypertension, that become manifest to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309.  

VA regulations state that congenital diseases, but not defects, may be service connected.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90 (July 18, 1990).  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPRED 82-90 at para. 2.

Service treatment records show that in March 1969 the Veteran had a "furuncle" or boil to the left of the nose as well as an infected eye and edema.  He was diagnosed with cellulitis secondary to the boil, and prescribed penicillin.  A notation dated about ten days later states that the Veteran's condition had improved, but that he still had an infected eye and cellulitis. 

A February 1970 service treatment record reflects that the Veteran had a "large pustular lesion" to the left side of his nose spreading to his left eye, erythema, and edema of the left infraorbital area.  The left preauricular node was mildly tender.  The Veteran was diagnosed with cellulitis and prescribed penicillin.  

There are no other service treatment records documenting cellulitis, boils, or skin infections.  The Veteran's April 1970 separation examination report shows that his skin was found to be normal on clinical evaluation and no other abnormalities were noted.  In the accompanying report of medical history, the Veteran indicated that he had a history of boils, but did not note any other relevant conditions.  Additionally, the Veteran's heart and vascular system were evaluated as normal.  The physician's summary on the back of the form states that there were "no significant findings."  In a survey of medical history provided contemporaneously with his separation examination, the Veteran denied having or ever having had palpitation or pounding heart or high or low blood pressure.

The Veteran had submitted a claim in May 1970 for an "infection" on the side of his nose which he stated occurred in March 1969 and February 1970, consistent with his service treatment records.  A July 1970 VA examination report shows that the Veteran did not have a boil by his nose or any other abnormality of the skin at the time, and no other health problems were noted.  

The Veteran received a letter of commendation to the Veteran stating that during the period from July 15, 1969 to September 1, 1969, Company B, 3d Battalion (Mechanized), 10th Infantry, in which the Veteran served, was assigned to "the mission of Operation METOXE II."  

A document titled "Final Report: METOXE II Troop Test, 5th Infantry Division" is also of record.  The report reflects that the METOXE II operation was designed, in pertinent part, to "ascertain the tactical acceptability of chemical defensive doctrine, techniques, and procedures for troops under the threat of a toxic attack and in a contaminated environment."  The "METOXE II Troop Test" was conducted during August 1969, according to the report.  It was noted that "chemical training agents were used extensively," and that "[a]ll troops wore protective overgarments."  

The report also indicates that gas masks were used.  See Appendix 4 to Annex B, Troop Test Contaminants.  Photos submitted by the Veteran, which were purportedly taken during the operation, show service members wearing gas masks.  The report states that CS gas was mixed with various dispersal agents in order to simulate ground and air contamination so that the effectiveness of troops in such an environment could be measured.  To this end, five percent of CS gas was mixed with 95 percent talc powder and placed over ground environments; 10 percent CS was mixed with tributyl phosphate and used as a simulated air-sprayed contaminant, and one percent CS was missed with trioctyl phosphate and used as a simulated liquid-sprayed contaminant.  The Veteran does not state, and the report does not show, that any other chemical agent was used.  It is clear from the report that the purpose of the METOXE II operation was not to expose service members to CS gas, but rather to use it as a "motivating factor" for participants to don their protective gear and remain in it while conducting various field exercises in the heat and while attending to daily needs over a period of several days. 

The earliest post-service treatment record in the file is dated in July 1992, and reflects that the Veteran was hospitalized at a private facility when he developed cellulitis in the right leg after receiving two insect bites.  The right leg presented with erythema, tenderness, and edema.  He remained in the hospital for four days, during which time he was treated with intravenous antibiotics.  It was noted that the Veteran had "no past medical history," indicating that he did not report ongoing or recurrent bouts of cellulitis, infections, or skin problems.  
The Veteran was hospitalized again for several days at a private facility in November 1994 when he developed cellulitis in the right arm from an infected spider bite.  He was treated with intravenous antibiotics.  It was noted that he had a past history of being hospitalized for severe reactions to insect bites.  No other history or medical condition was recorded at this time. 

In July 1996, the Veteran was treated at a private facility for cellulitis of the left arm due to an insect bite, and in July 1998 he was treated at VA for cellulitis of the right leg, again due to an infection from an insect bite.  No other conditions or pertinent history regarding an immune disorder were noted in these records. 

The earliest evidence of an immune disorder of record is a September 1997 service connection claim for "no immune tolerance to infection," "boils of face," and "allergic reactions to sun."  

An October 1997 VA examination showed no abnormalities at the time.  The Veteran reported having been hospitalized in 1996 from a skin infection, but did not mention an earlier history. 

The earliest medical evidence of the Veteran's protein S deficiency is the August 2002 private consultation letter by Dr. M.I., which shows that the Veteran was found to have a protein S deficiency, Type III as well as hypercoagulability as a result of the protein S deficiency.  The letter also states that "protein S deficiency is inherited in an autosomal dominant fashion," suggesting that this is an inherited trait.  It was noted in this letter that the Veteran did not have a "significant" past medical history.

Subsequent private and VA treatment records and consultation reports discussing the Veteran's protein S deficiency do not show an earlier history of this disorder or mention the Veteran's period of active service. 

An August 2002 private consultation letter by a Dr. M.I. states that the Veteran had a protein S deficiency, Type III, as well as hypercoagulability as a result of the protein S deficiency.  The letter also indicates that protein S deficiency is inherited.  

An October 2002 private consultation letter by a Dr. A.S. reflects that the Veteran had a heart attack in July 2002 after a stent was implanted in the right coronary artery due to thrombosis, and indicates that these were complications of his protein S deficiency with a secondary hypercoagulable state.  

A November 2002 letter by Dr. F.P. stated that the Veteran had been exposed to toxic gases and chemicals while participating in operation METOXE II, and "suffered extreme swelling of various parts of his body at that time, especially his face."  Dr. F.P. further stated that "[s]ince that time and beginning in the 1970's, [the Veteran] has had exaggerated reactions to insect bites, with intense and extensive cellulitis about those bites" due to a compromised immune system.  The Veteran had "[m]ost recently" been diagnosed with protein S deficiency, systemic lupus erythematous, and a hypercoagulable state secondary to protein S deficiency.  The letter indicates that the Veteran "feels there is a connection between his lack of immune response, his exaggerated immune responses, his development of a hypercoagulable state, and his development of an auto immune [sic] disorder, and his exposure to toxic gases and chemicals while he was in the army." 

Also of record are letters by a fellow service member, C.T., dated in October 1997 and December 2004.  Both letters state that C.T. served with the Veteran in his unit, and that he noticed swelling of the Veteran's face during the METOXE II operation (in which C.T. also participated), and afterward.  He stated that the swelling occurred a number of times and lasted each time about a week.  C.T. further stated that he remained good friends with the Veteran after service, and that "on different occasions through the years" he noticed the condition returning.  He wrote that "[t]his time not only did [the Veteran's] face swell up, but so did his nose."  According to C.T., the Veteran was treated at the VAMC during these episodes.  

The Veteran's representative submitted a private opinion from Dr. M.A. dated October 2006 which indicated that the Veteran sustained a myocardial infarction which was due to a protein C & protein S deficiency.

In a January 2012 VA examination report, the examiner found after examining the Veteran and reviewing studies of CS gas with mice that chlorobenzalmalononitrile (the chemical component in CS gas) may cause damage to liver cells based on animal studies, which could lead to decreased synthesis of protein S.  A review of the literature on tear gas, however, did not show a relationship to protein S deficiency or thrombosis, and the examiner noted that an epidemiological study of the chemical agent in tear gas was lacking.  He also suggested that a hereditary cause of protein S would need to be excluded and referenced a study which states that congenital protein S deficiency has been "described in numerous families" and is inherited as an autosomal dominant trait.  He concluded that "[t]he likely connection of exposure [to CS gas] and protein S deficiency is based on animal data, [but] not supported by" data pertaining to humans.  

Two VA addenda were also issued in January 2012 by a different VA examiner.  These opinions state, respectively, that the Veteran's "lupus" and skin infections were "at least as likely as not the result of exposure to CS gas during [the Veteran's] participation in Operation METOXE II during the service."  The examiner offered as a rationale that "these toxins could have weakened [the Veteran's] immune system causing him to be more susceptible" to getting lupus and skin infections.  Nevertheless, when the medical professional was requested by the AOJ to provide or cite to "objective, empirical facts" to support his rationale, he responded in a July 2012 statement that he "did not have objective evidence that would support" his opinion.  He did not provide further commentary.

The Veteran underwent another VA examination in April 2015.  Despite prior diagnoses and after extensive testing, a VA examiner declined to diagnose the Veteran with systemic lupus erythematous, explaining that he did not have the requisite criteria for an immune deficiency disorder; including recurring infections.  While he did diagnose the Veteran with protein S deficiency, he reported that such was not an immune deficiency disorder and was rather a hereditary, or congenital, trait.  The Board notes that there was no discussion of whether the Veteran's protein S deficiency was considered to be a congenital defect or disease.  Moreover, there was no discussion of whether the Veteran's in-service symptomatology could have been a manifestation of his protein S deficiency, or whether any other in-service occurrence was such a manifestation. 

The Veteran submitted a disability questionnaire completed by a private physician Dr. M.B. in July 2015.  The Veteran reported that he had been diagnosed with protein S deficiency after a cardiac incident which the Veteran believed was due to chemical exposure during his period of service.  Dr. M.B. opined that the Veteran manifested a protein S deficiency; which the physician described as an autoimmune disorder manifesting in frequent skin infections.  Dr. M.B. however also indicated that the condition impacted none of the total body area or exposed body area, and that there were not cutaneous manifestations.  The doctor opined that it is at least as likely as not that the Veteran's immune deficiency resulting in intolerance to infection resulting in boils of the face and allergic skin reaction were caused by chemical exposure in-service.

The Veteran underwent another VA examination in October 2015.  The examiner opined that the Veteran does not have a diagnosis of an immune deficiency resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, and that it is less likely as not that a condition was caused by chemical exposure during military service.  The examiner indicated that the number of infections experienced by an otherwise healthy adult can vary tremendously from year to year depending on multiple factors including exposure to children, variations in incidence and virulence of common respiratory viruses, stress levels and other transient fluctuations in health status.  The examiner noted a number of warning signs for autoimmune disease, but the examiner ruled these criteria out in light of negative laboratory tests and lack of corroborating symptomology.  Finally, the examiner indicated that the Veteran does not meet any of the criteria for systemic lupus erythematous and that protein S deficiency is a hereditary condition.

In March 2016, the Board obtained an opinion from a dermatologist.  In the provided opinion however, the dermatologist indicated that protein S deficiency was a hematologic disorder and the questions should be directed to that specialty.

In June 2016, the Board obtained an opinion from a hematologist.  The hematologist indicated that since 2002 medical evaluations were frequent after complication from a failed coronary artery stenting leading to an acute myocardial infarction, and that these events were conflated into a claim of an autoimmune disease due to exposure to toxic gas while in the Army.  The hematologist opined that this conflation lacked any information to substantiate the underlying diagnoses or any data supporting the connection to the long term effects of exposure to CS gas.  The hematologist reported that a review of pertinent medical literature failed to reveal any conclusive data to serve as precedent for the scenario presented.  The hematologist argued that laboratory testing did not support a finding of protein S deficiency, and although it was possible that the Veteran had some other autoimmune disease such as hypercoagulable disorder; such was conjecture and ultimately not fully demonstrated by the evidence of record.

The Veteran's representative submitted another private opinion from Dr. A.S. in September 2016.  Dr. A.S. indicated that the Veteran had been under his care for more than 15 years, and that the Veteran has an extensive cardiac history including a hypercoagulable condition; as well as protein C and protein S deficiencies dating back to 2003 around the time of a myocardial infarction and stenting.  

In October 2017, the Board obtained an opinion from a rheumatologist.  The rheumatologist opined that the Veteran does not have an autoimmune disorder to include autoimmune antiphospholipid hypercoagulable disorder which began during or was otherwise cause or aggravated by a period of military service.  The rheumatologist indicated that the Veteran did not meet the criteria required by the American College of Rheumatology or Systemic Lupus International Collaborating Clinics for systemic lupus erythematosus.  Additionally, the rheumatologist noted that antiphospholipid antibody syndrome is characterized by venous or arterial thrombosis and the presence of persistent laboratory evidence of antiphospholipid antibodies, and that protein S deficiency is not an antiphospholipid antibody.  The rheumatologist further noted that protein S deficiency is an inherited thrombophilia associated with an increased risk of thromboembolism with no known autoimmune association.

Upon reviewing the evidence and arguments of record as sympathetically as possible, the Board finds that the Veteran is essentially arguing that he was exposed to toxic gas during a period of service, and that this toxic gas caused an immune disorder initially manifesting in persistent skin conditions but later manifesting protein deficiencies; which in turn ultimately led to a myocardial infarction.  As such, three claim arise within the scope of this appeal: entitlement to service connection for a cardiac condition; entitlement to service connection for an autoimmune disorder; and entitlement to service connection for a skin disorder.  The Veteran is not entitled to service connection for either an autoimmune disorder or a skin disorder as the Veteran has not manifested either of these conditions during the period on appeal.  Additionally, the Veteran is not entitled to service connection for a cardiac condition, because the Veteran has not established a medical nexus between toxic exposure in-service and a cardiac condition.  Finally, the Board notes that neither a cardiac condition nor an autoimmune disease manifested within one year of separation from service.

The weight of the evidence indicates that the Veteran has not manifested a diagnosis of an autoimmune disorder including systemic lupus erythematosus.  Since 2015, the Veteran was provided multiple opinions from a VA examiner and multiple medical specialists (including a rheumatologist and a hematologist) indicating that the Veteran did not have and had not had a diagnosis of an autoimmune disorder.  The Board notes that some medical evidence accumulated prior to 2015 suggested that the Veteran did have a diagnosis of an autoimmune disorder.  Nevertheless, the Board must afford more weight to the later opinions of medical specialists, because sometimes, as in this case, higher levels of medical training or expertise is required to constitute competent medical evidence.  See Black v. Brown, 10 Vet. App. 279 (1997) (holding that a nurse was medically competent to provide medical opinions but that further specialized expertise in cardiology was required to provide a competent opinion of a heart condition); see also Winsett v. West, 11 Vet. App. 420 (1998) (affirming a Board decision that afforded greater weight to a VA specialist's opinion over an opinion of the veteran's treating physician by virtue of the specialist's additional expertise).  Here, the Board specifically targeted medical specialists for opinions, because of the complexity of the medical issues at play in this case.

Moreover, these subsequent specialist opinions have compared the Veteran's symptoms and laboratory results with the pertinent medical literature of record and determined that the Veteran did not and does not meet the criteria for an autoimmune disorder, and therefore, the Board must afford the opinions great weight based as the opinions are based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that a November 2002 letter by Dr. F.P. indicated that since separation of service the Veteran had manifested symptoms associated with a compromised immune system.  Although pertinent medical evidence, this is ultimately a description of the Veteran's symptoms rather than a diagnosis of an autoimmune disorder and a rationale thereof.  As such, the Board cannot afford Dr. F.P.'s letter much weight as it is ultimately a report of facts and data without an opinion applying the facts and data to reliable principles and methods.  See Nieves.  The Board also notes that Dr. F.P. dutifully restates the Veteran's lay opinion that a medical nexus exists, but the Veteran is opining on a matter of medical complexity of which he has no demonstrated expertise.  Therefore, the Board cannot afford the Veteran's restated opinion much weight.  Jandreau  v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, the Board notes that the January 2012 VA addenda indicated that the Veteran had lupus that could have been caused by toxic exposure.  As noted above however, when the medical professional was requested by the AOJ to provide or cite to "objective, empirical facts" to support this rationale, the examiner responded in a July 2012 statement that he "did not have objective evidence that would support" his opinion.  As such, this opinion is not based on sufficient facts and data, and the Board must afford greater weight to the subsequent specialist opinions.  See Jandreau.

The Board also notes that in July 2015 Dr. M.B. found that the Veteran had a protein S deficiency and claimed that this condition was an autoimmune disorder.  Unfortunately, this opinion is conclusory without a rationale based on facts, data, principles, or methods, and the Board must once again defer to the subsequent specialist opinions.  See Jandreau.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a skin disorder.  The Board notes that the evidence of record indicates that the Veteran has a past history of skin problems or symptoms, including during a period of service, and that there are medical opinions of record suggesting a medical nexus between a current diagnosis and the Veteran's military service.  Nevertheless, the weight of the evidence indicates that the Veteran does not have a current disability.  The Board acknowledges the lay reports of skin symptomology during the period on appeal.  The October 2015 VA examiner, taking into account the previously reported lay symptomology however, indicated that the number of infections experienced by an otherwise healthy adult can vary tremendously from year to year depending on multiple factors including exposure to children, variations in incidence and virulence of common respiratory viruses, stress levels and other transient fluctuations in health status.  Additionally, a disability questionnaire completed by Dr. M.B., although diagnosing the Veteran with a condition manifesting in skin infections, indicated that Dr. M.B. did not actually observe any skin symptoms.  Together these suggest that the Veteran's skin symptoms were transient rather than evidence of a chronic disability.  

The Board notes that a current disability need not manifest a disability during the entire period on appeal so long as one is manifested at some point during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  This does not alter the fact that a disability for VA purposes is a condition that results in an average impairment of earning capacity resulting from such diseases and injuries;  38 U.S.C. § 1110; 38 C.F.R. § 4.1; Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Hunt v. Derwinski, 1 Vet. App. 292 (1991); and that therefore temporary transient symptoms, or even constant symptoms for that matter, are not disabilities for VA purposes in and of themselves if they do not result in permanent impairments of earning capacity.  For example, symptomology such as pain and positive laboratory findings do not constitute a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Schedule for Rating Disabilities; Endocrine System Disabilities).  Another example is that bilateral hearing loss, even if diagnosed by a competent medical provider, is not a disability for VA purposes if the Veteran does not meet the precise requirements of specific audiometric tests.  38 C.F.R. § 3.385.  

Due to the lack of a skin disability, the Veteran did not manifest a skin condition within one year of separation of service or continuity of symptomology since separation of service.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a cardiac condition.  The evidence of record indicates that the Veteran manifested deficiencies of protein S and protein C.  These deficiencies do not constitute a disability for VA purposes as they are ultimately laboratory findings rather than permanent disabilities.  61 Fed. Reg. 20440, 20445 (May 7, 1996) (Schedule for Rating Disabilities; Endocrine System Disabilities).  Nevertheless, the medical evidence of record clearly indicates that these protein deficiencies ultimately led to the residuals of a myocardial infarction which clearly is a current disability for VA purposes.  Additionally, the evidence of record clearly establishes at least one in-service incurrence including participation in the METOXE II operation.  

Nevertheless, the weight of the evidence is against the conclusion that a medical nexus exists between a current disability and an in-service incurrence.  The Veteran's treatment records are silent for reports of or treatment for a cardiac condition or protein deficiencies.  Upon separation of service, the Veteran denied having or ever having had heart or blood pressure problems, and the Veteran's heart was evaluated as normal; and no significant health conditions were discovered.  The Veteran did not begin to manifest vascular or cardiac symptoms until decades after separation of service.  Additionally, it was not discovered that the Veteran had protein deficiencies until decades after separation either.  As the medical evidence makes clear however, these protein deficiencies are hereditary, but, a private opinion from Dr. A.S. in September 2016 indicates that the Veteran's protein deficiencies first began to manifest in 2003, decades after service.  

In the years between service and his myocardial infarction, the Veteran has reported experiencing skin symptomology, and he contends this was an immune reaction caused by exposure to toxic gas which ultimately led to his protein deficiencies and subsequent myocardial infarction.  As discussed previously however, the Veteran does not have and did not manifest and autoimmune disorder, and it was explained that the skin symptomology can markedly vary year to year in otherwise healthy adults depending on multiple factors.

The Board notes that in January 2012 VA examiners indicated that laboratory experiments have found that exposure to CS gas can result in decreased synthesis of protein S in mice, and that the Veteran's autoimmune and skin disorder were the result of toxic exposure.  Unfortunately, the Board cannot afford these opinion much weight for a number of reasons.  First, laboratory findings though suggestive of a link between toxic exposure and protein deficiency in animals do not demonstrate that a medical link has been established between these two conditions.  Second as discussed above, the Veteran is not found to have either an autoimmune condition or a skin disability.  

Dr. M.B.'s July 2015 opinion when read most sympathetically seems to suggest that there is a medical link between protein S deficiency and an in-service incurrence of toxic exposure.  The Board cannot afford this opinion much weight however due to the contradicting medical evidence contained within the record.  For example, Dr. M.B. identifies protein S as an autoimmune disorder in spite of multiple compelling medical opinions indicating that this is not the case.  Additionally, Dr. M.B. does not appear to challenge the contention that protein S deficiency is a hereditary trait, and Dr. M.B. does have a rationale explaining what if any reaction this hereditary trait has with the Veteran's skin.  Finally, the examiner did not indicate that he observed the very manifestations of a skin disorder that the examiner opined were caused by a period of service such as: infection resulting in boils of the face and allergic skin reaction.

Subsequent opinions from VA specialists do not suggest that there is a medical nexus between an in-service incurrence and a current disability.  The Veteran's representative responded by submitting copies of opinions from Dr. A.S. indicating that the Veteran's myocardial infarction was the result of his protein deficiencies, but the Board concedes that the Veteran has manifested protein deficiencies which resulted in a myocardial infarction.  As such, these opinions do not provide an adequate basis for service connection.  

The Board further notes that the Veteran did not manifest a renal-cardiac condition or systemic lupus erythematosus to a compensable degree within one year of separation of service or continuous symptomology since separation of service, because the Veteran did not begin to manifest a cardiac condition until decades after separation of service.

The Board notes that this matter was previously vacated and remanded by the Court pursuant to a joint motion to remand for a number of reasons.  First, the Court found that the record was unclear whether systemic lupus erythematosus was the same as a protein S deficiency.  Medical evidence subsequently associated with the claims file including opinions from VA medical specialists clearly delimitates the differences between these two phenomena.  Second, the record did not demonstrate exactly when the Veteran's protein S deficiency first began to manifest.  A September 2016 private opinion from Dr. A.S. indicated that the Veteran's protein deficiencies first began to manifest in 2003.  Third, the Court noted that the opinions of record at the time did not clearly opine on the etiology of protein S deficiency and as to whether it was hereditary or the result of toxic exposure.  Subsequently, medical opinions indicate that protein S deficiency is hereditary.  Finally, the Court remanded the matter in order to determine the onset of the Veteran's claimed autoimmune disease particularly after taking into account lay reports of the Veteran's symptoms.  Nevertheless, subsequent VA examinations and medical opinions make clear that the Veteran did not manifest any autoimmune diseases and discuss the significance of the lay symptomology contained with the record.

Here, the weight of the probative evidence of record simply fails to demonstrate that the criteria for service connection for an immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun due to chemical exposure.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for an immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun due to chemical exposure is denied.


ORDER

Service connection for immune deficiency in the blood resulting in intolerance to infection boils of the face and allergic skin reaction to the sun due to chemical exposure is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


